DECISION
On February 11,2016, the Court sentenced the Defendant to a commitment to the Department of Corrections for a term of five (5) years, with two (2) years suspended, for the offense of Deceptive Practices, a felony common scheme, in violation of §45-6-317(1)(d)(i), MCA. The sentence was ordered to run consecutive to the sentence in Cause No. DC-15-279, and concurrent to the sentence in Cause No. DC-15-289. In addition to court fees, fines, and surcharges, the Defendant was ordered to pay restitution in the following amounts: $1,400.00 to Town Pump, $79.99 to Albertson’s, and $230.48 to Zip Trip North. The Defendant was given credit for one hundred fifty-one (151) days served in custody.
On October 7,2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman, of the Office of the State Public Defender. The State was not represented.
*91Done in open Court this 7th day of October, 2016.
DATED this 28th day of October, 2016.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.